     Case: 1:20-cr-00880 Document #: 25 Filed: 01/21/21 Page 1 of 1 PageID #:62

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:20−cr−00880
                                                         Honorable Gabriel A. Fuentes
Maurice Barfield
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 21, 2021:


        MINUTE entry before the Honorable Beth W. Jantz: Attorney, Derrick B Reese,
Sr. is hereby withdrawn from the case as to Maurice Barfield (1). Attorney, Amanda G.
Penabad of the Federal Defender Program is hereby appointed to represent defendant,
Maurice Barfield (1) for the remainder of the case. (rbf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
